 S.A.G.E., INC. OF HOUSTON3253.By discharging Theodore and Boano, and by thereafter failing unconditionallyto reinstate Theodore, Respondent Youngstown engaged in discrimination to dis-couragemembership in Local 377, thereby engaging in unfair labor practicesproscribed by Section 8(a)(3).4.By discharging Theodore and Boano because they filed charges and gavetestimony under the Act, Respondent engaged in unfair labor practices proscribedby Section 8(a) (4).5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.6.Respondent Youngstown did not engage in unfair labor practices by discharg-ing Howard Smith and Peter Dohollow.7.Respondent Union did not engage in unfair labor practices as alleged.APPENDIX AATTENTION-STEELHAULERS,YOU NEED A GOOD UNIONJOIN THE ORGANIZATION THAT'S GOING TO HELP YOUJOIN THE FORMATION OF A NEW STEELHAULERS UNIONTHIS IS SOMETHING YOU NEED AND WANT ** STOP * GOING * BACKWARDS *1.Stop rate and percentage cuts2. Stop the hiring and bringing of new truckersin the steelhaul field,-to assure steady work3.BETTER WORKING SECURITY4.Better and honest representationSteelhauling is a large and active industrytoday, but the steelhauler is very badly dis-organized and subject to many bad labor practices.Stop being pushed around and join thisorganization which is starting in other area'sand eventually will all be coor-dinated together.We can then affiliate with the teamster'sas an organization on our terms, or affiliatewith some other large labor organization.COME TO THE MEETING-SUNDAY-APRIL, 29TH.EAGLES HALL-CORNER OF-FIFTH & RAYEN AVE.10:00 AMYOUNGSTOWN, OHIOS.A.G.E.,Inc. of Houston and Its Licensees,'Joint EmployersandRetail Clerks Union, Local No.455,AFL-CIO, affiliatedwith Retail Clerks International Association,AFL-CIO, Peti-tioner.Case No. 23-RC-1984.March 10, 1964DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Hearing Officer1The petition was amended to include the following licensees: S.A.G.E. Sewing Center;Coastal Camera Company, Inc.; Topsy's Catering Co., Inc. ; Joches, Inc. ; BAE Sales,Inc. ;Goldan Division of Iowa Paint Manufacturing Company, Inc. ; Berlan's, Inc. ofSan Angelo ; Lack's Wholesale Distributors, Inc. ; Matt, Inc. ; Leased Departments ofTexas, Inc. ; Linen Sales Company ; Murbil, Inc. ; Discount Records of Oklahoma, Inc.,Hakone, Inc. ; Confectionery Cabinet Company, Sage Services, Inc. ; :Sege ,Liquor, Inc.,,Tex-Calmont, Inc. ; Harold Lipp, d/b/a Lipp Cleaners ; and Gulf Enterprises, Inc.146 NLRB No. 35. 326DECISIONSOF NATIONAL LABORRELATIONS BOARDC. L. Stephens.' The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board finds :1.The labor organization involved claims to represent certainemployees of the Employers.2.No question affecting commerce exists concerning the repre-sentation of employees of the Employers within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act for the follow-ing reasons :The Petitioner seeks to represent in a single unit of all employeesworking in the S.A.G.E. store on the Gulf Freeway, Houston, Texas,including employees of licensees.The Employers contend that thelicensees are separate employers and their employees cannot be joinedtogether in a single bargaining unit.Alternatively, the Employersassert that if employees of the licensees can be joined in a single unit,then the unit should also include employees in the S.A.G.E. storeat Post Oak, also in Houston.The S.A.G.E. store involved in this proceeding is a closed member-ship, retail, discount-type department store.Only persons holdingmembership cards from S.A.G.E. may purchase merchandise in thestore.S.A.G.E. determines eligibility for membership and collectsfees for issuing membership cards.S.A.G.E.ownsand maintains the store building and furnishes cer-tain services to all the store licensees, e.g., utility services, maintenancefor floors, aisles, and restrooms, advertising, and check cashing fa-cilities.However, it does not operate any of the selling departments.These are operated by independent businessmen under a license ar-rangement with S.A.G.E.The license agreement is intended to secure adherence by the li-censees to merchandising policies, standards, and practices formu-lated by the licensor, S.A.G.E.Thus the licensee agrees to conducta first-class, up-to-date department in the name of the licensor devotedsolely to the sale of department goods, to keep his department openfor business during the times designated by the licensor, to stock hisdepartment with a complete line and salable inventory of currentdepartment goods in suitable price ranges, to display his goods at-tractively and mark the price thereof plainly on tickets of a typeprescribed ' by the licensor, to conduct sales only when and in suchmanner as the licensor approves, to staff his department with anadequate and competent work fgrce, to keep all his fixtures cleanand in good repair, to discontinue the sale of any merchandise whichthe licensor considers not to be department goods or to be in conflictwith merchandise handled in other departments, and.to adjust anycomplaint of a customer in 'a manner satisfactory to the licensor.Thelicense agreement also places a limit on the sales prices that may be S.A.G.E., INC. OF HOUSTON327charged by the licensee, gives the licensor power to investigate cus-tomers' complaints against the licensee, and requires the licensee tokeep books and records in a .form prescribed by the licensor. The neteffect of the license agreements is to create the impression among storecustomers that they are dealing with a single company and not. withindividual enterprises sharing space in a single,store building,In return for the space leased and services rendered; S.A.G.E. re-ceives -a percentage of each licensee's gross sales.Although S.A.G.E. exercises close control ,over the operationalpolicies of the licensees, it does not exercise similar control over thelabor policies of the latter.; Each licensee hires, discharges, and dis-ciplines the employees in his department, determines their wage ratesand other monetary benefits, and establishes their working conditions.Each licensee also lists the employees in the department, on his ownpayroll and makes the standard payroll deductions for such items associal security and income tax withholding.The license agreementspecifically provides that neither' party shall hold itself out to be oract as the agent, servant, or employee of the other and that the rela-tionship between the two parties shall be only that of licensor. andlicensee.In arguing that the licensees together with the licensor, S.A.G.E.,constitute a single employer within the meaning of the Act, and thata single unit of employees of the, licensor and licensees is appropriate,the Petitioner relies on a number of cases involving discount depart-ment stores with leased departments in which the Board found that asingle-store unit was appropriate.2However, in each of the cited,cases, the licensor maintained substantial' control over the labor rela-tions policies of the licensees.For example, inFrostco,which istypical of these cases, the licensor had the authority to require thedischarge of an employee it considered objectionable, to prohibit thereemployment of .such discharged employee, by another departmentwithout its consent, and to. forbid the transfer, of employees-from onedepartment to another without its prior approval.Most importantly,the license agreement inFrostcoprohibited either the licensor orlicensee to enter into collective-bargaining negotiations with anylabor organization without the prior approval of the other, and gavethe other party the right to participate in such negotiations.Thelicense agreement concluded : "It is expressly understood and agreedthat the best interest of LICENSOR and all LICENSEES shall be'best served by complete and harmonious cooperation with respect toallmatters pertaining to labor relations and union contracts."Be-cause of the actual and potential control of labor matters retained by-. 2 Spartan Department' Stores,140 NLRB 608;,Frostco Super Save Stores,, -Inc.,138NLRB 125;United Stores of America,138 NLRB 383;Bargain City, U S.A., Inc,131NLRB 803. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe licensor over the employees of the licensees, the Board concludedinFrostcothat the licensor and the licensees were joint employers andthat a storewide unit could be appropriate.In contrast, S.A.G.E. does not have control over the personnel andlabor policies of its licensees that were present in the cited cases. Sofar as appearsfrom the license agreement, and other evidence, eachlicensee ofS.A.G.E. is free to decide its own labor policies, to conductitsown collective-bargaining negotiations, and to make its owncollective-bargaining contracts, free of any interference or control byS.A.G.E.In the absence of substantial control of labor relations by S.A.G.E.,we find that S.A.G.E. and its licensees are not joint employers of theemployeesof the licensees and that asinglestorewide unit is there-fore inappropriate.As the Petitioner does not seek to represent theemployeesof licenseesin separate units, we shall dismiss the petition.'[The Board dismissed the petition.]MEMBERBRowN took not part in the consideration of the aboveDecision and Order.8Although Member Leedom concurs in this result, he does not consider the absence ofsubstantial control of labor relations by S.A.G.E. as the sole or even principal considera-tion supporting the conclusion that a single storewide unit is inappropriate.Instead herelieson various considerations,as more fully set forth in the dissenting opinion inOverton Markets, Inc., et al.,d/b/a Overton Markets,142 NLRB 615, andChecker CabCompany,etc.,141 NLRB 583.Electralab Electronics Corporation,PetitionerandInternationalAssociation of Machinists,AFL-CIO.Case No. 21-ISM-980.March 12, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Barton W.Robertson.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.146 NLRB No. 36.